EXHIBIT 10.1

 
Issuing Office:
Australia and New Zealand Banking Group Limited
Level 11, 20 Martin Place
Sydney NSW 2000
Phone: +61 2 9226 4552
Fax: +61 2 9226 4553
Mitchell.White@anz.com
www.anz.com


13 November 2012
 
The Directors
Royal Wolf Trading Australia Pty Ltd
Suite 202, Level 2
22-28 Edgeworth David Avenue
Hornsby NSW 2077


Dear Sirs,
 
Variation Letter – Royal Wolf Trading Australia Pty Ltd ACN 069 244 417
 
We set out the proposed changes to your financial arrangements with us on the
terms of this letter.
 
The Facilities are offered on the terms set out in:
 
·  
this letter;

 
·  
each existing Letter of Offer;

 
·  
the ANZ Standard Terms (First Edition 2011) (Standard Terms) as last provided;

 
·  
the Specific Terms for the Cash Advance Facility as enclosed;

 
·  
unless otherwise enclosed, any Specific Terms for the Facilities as last
provided,

 
which, together, comprise the offer.
 
Certain terms used in this letter are defined in this letter and the Standard
Terms.
 
Amendments
 
The Letter of Offer is varied by:
 
1.  
(Part 2 (Facilities))

 
(a)  
inserting the following Facility schedules under Part 2 (Facilities).

 


FACILITY
CASH ADVANCE FACILITY (1)
Borrower:
Royal Wolf Trading Australia Pty Ltd ACN 069 244 417
Facility Limit:
AUD15,000,000
Termination Date:
14 November 2014.
Purpose:
To assist with future growth capital expenditure for the business.
Repayment:
The Facility Amount Owing is payable on the Termination Date. Interest is
payable throughout the term.

 



 
1

--------------------------------------------------------------------------------

 

 


    Interest rate:
BBR (for the relevant Interest Period) plus a margin of 0.35% pa.
    Fees:
Loan administration charge:
 
A loan administration charge of AUD195 per drawing is payable quarterly on the
last Business Day of January, April, July and October (each a “Payment Date” for
the purposes of this charge).
 
The charge is payable on each drawing which is outstanding under the Facility on
a Payment Date without reference to the number of days in which each relevant
drawing was drawn in the quarter.
 
 
Line fee:
   
    A line fee of 1.50% pa of the Facility Limit is payable quarterly in
advance, commencing on the date on which the Facility is first accepted. If the
Facility Limit is reduced or cancelled in
    the quarter the fee is not refundable.
    Specific Terms:
Specific Terms for the Facility are enclosed and apply.

 


FACILITY
CASH ADVANCE FACILITY (2)
Borrower:
Royal Wolf Trading Australia Pty Ltd ACN 069 244 417
Facility Limit:
AUD71,000,000
Termination Date:
30 June 2014.
Purpose:
To assist with fluctuating container purchase facility.
Repayment:
The Facility Amount Owing is payable on the Termination Date. Interest is
payable throughout the term.
    Interest rate:
BBR (for the relevant Interest Period) plus a margin of 0.55% pa.
    Fees:
Loan administration charge:
 
A loan administration charge of AUD195 per drawing is payable quarterly on the
last Business Day of January, April, July and October (each a “Payment Date” for
the purposes of this charge).
 
The charge is payable on each drawing which is outstanding under the Facility on
a Payment Date without reference to the number of days in which each relevant
drawing was drawn in the quarter.
 
 
Line fee:
 
    A line fee of 1.50% pa of the Facility Limit is payable quarterly in
advance, commencing on the date on which the Facility is first accepted. If the
Facility Limit is reduced or cancelled in 
    the quarter the fee is not refundable.
    Specific Terms:
Specific Terms for the Facility are enclosed and apply.



 

 
2

--------------------------------------------------------------------------------

 

 
(b)  
deleting the Facility schedule for the Multi Option Facility (2) made available
to Royal Wolf Trading Australia Pty Ltd ACN 069 244 417 where it appears under
Part 2 (Facilities).

 
2.  
(Total Facility Limits under Summary of Facilities) deleting “113,000,000” where
it appears as the Total Facility Limits under Summary of Facilities and
replacing it with “104,000,000”.

 
3.  
(Facility and Facility Limit under Summary of Facilities)

 
(a)  
inserting “Cash Advance Facility (1)” and its corresponding Facility Limit of
“15,000,000” under the Facilities made available to Royal Wolf Trading Australia
Pty Ltd ACN 069 244 417 under Summary of Facilities.

 
(b)  
inserting “Cash Advance Facility (2)” and its corresponding Facility Limit of
“71,000,000” under the Facilities made available to Royal Wolf Trading Australia
Pty Ltd ACN 069 244 417 under Summary of Facilities.

 
(c)  
deleting “Multi Option Facility (2)” and its corresponding Facility Limit of
“95,000,000” where it appears under the Facilities made available to Wolf
Trading Australia Pty Ltd ACN 069 244 417 under Summary of Facilities.

 
4.  
(Part 4 (Security) – Security held) deleting the following Security where it
appears under the heading "Security held" under Part 4 (Security).

 
Security held
 
(a) 
Cross Guarantee and Indemnity dated 30 May 2011 between:
 
-
Royal Wolf Holdings Limited ACN 121 226 793
 
-
Royal Wolf Trading Australia Pty Ltd ACN 069 244 417
 
-
Royalwolf NZ Acquisition Co. Limited Company Number 2115393
 
-
Royalwolf Trading New Zealand Limited Company Number 1062072

 
5.  
(Part 4 (Security) – Security to be released) inserting the following at the end
of Part 4 (Security).

 
Security to be released
 
(a) 
Cross Guarantee and Indemnity dated 30 May 2011 between:
 
-
Royal Wolf Holdings Limited ACN 121 226 793
 
-
Royal Wolf Trading Australia Pty Ltd ACN 069 244 417
 
-
Royalwolf NZ Acquisition Co. Limited Company Number 2115393
 
-
Royalwolf Trading New Zealand Limited Company Number 1062072

 
6.  
(Part 4 (Security) – Security to be taken) inserting the following under Part 4
(Security).

 
Security to be taken
 
(a) 
Corporate Guarantee and Indemnity between:
 
-
Royal Wolf Est Pty Ltd ACN 079 735 050
 
-
Royal Wolf Holdings Limited ACN 121 226 793
 
-
Royal Wolf Trading Australia Pty Ltd ACN 069 244 417
 
-
Royalwolf NZ Acquisition Co. Limited Company Number 2115393
 
-
Royalwolf Trading New Zealand Limited Company Number 1062072
 
in favour of ANZ Bank New Zealand Limited and ANZ.


 
3

--------------------------------------------------------------------------------

 

 
7.  
(Clause 6.2 (Financial covenants))

 
(a)  
deleting clause 6.2(a)(i)(Debt to EBITDA Ratio) and replacing it with the
financial covenant below.

 
 
(i)
(Debt to EBITDA Ratio) the Debt to EBITDA Ratio of the Testing Entities for any
Relevant Period ending within a period set out in column 1 below must not exceed
the corresponding ratio set out in column 2 below:

 


Column 1
Column 2
Period
Ratio
1 October 2012 to 30 December 2012
3.00 : 1
Commencing 1 January 2013 and thereafter
2.75 : 1

 
Conditions precedent
 
ANZ's obligation to provide any drawing under, or make available, a Facility is
conditional on the conditions precedent in clause 2 (Conditions Precedent) of
the Standard Terms and (unless stated otherwise) the conditions precedent in any
existing Letter of Offer being met and each of the documents set out below being
received by ANZ, in form and substance satisfactory to ANZ.
 
(a)  
(Certificate of value and location of assets) If the Borrower has indicated on
the acceptance page of this letter that a Security Provider has some but not all
assets located in New South Wales over which the Security Provider has provided
or will provide security to ANZ, a certificate in the form provided by ANZ
signed by a representative of the Borrower which sets out the location and value
of assets of those Security Providers.

 
(b)  
(Loan Approval Fee) If it has not already done so, the Borrower must pay ANZ a
loan approval fee of AUD75,000 on the Acceptance Date. ANZ may debit this fee to
any account of the Borrower with ANZ at or after that time.

 
Facility Document
 
ANZ and the Borrower agree that this letter constitutes a Facility Document for
the purpose of the Letter of Offer.
 
Except as expressly provided in this letter, all other provisions of the Letter
of Offer shall remain in full force and effect and binding on the parties.
 
Acceptance


This offer is available for acceptance until close of business on 13 December
2012, unless extended by us in writing.


Unless you accept our offer within the offer period, the existing terms for the
Facilities continue.
 
To accept our offer, please sign and date the enclosed copy of the Variation
Letter on the acceptance page, and return it to me at this office together with
the following completed documents:
o
Security Provider acknowledgement page of this Variation Letter dated and signed
by each Security Provider
o
If you have indicated on the acceptance page of this letter that a Security
Provider has some but not all assets located in New South Wales over which the
Security Provider has provided or will provide security to ANZ, a Certificate of
Value and Location of Assets


 
4

--------------------------------------------------------------------------------

 

 
Once accepted, this letter varies each existing Letter of Offer and together
they set out the terms of your financial arrangements with us.  To the extent
that this letter is inconsistent with any existing Letter of Offer, this letter
prevails.
 
We may withdraw our offer at any time before you accept it if we become aware of
anything which, in our opinion, adversely alters the basis on which we made our
offer.
 
We have included the following documents to be completed and returned to us when
required under the Letter of Offer:
 
·
Compliance Certificate
·
Notice in accordance with the Specific Terms for the Cash Advance Facility

 
As your dedicated relationship banker we are committed to working with you to
assist your business in achieving its goals and we look forward to continuing
our strong relationship with you.  Please feel free to call us with any queries
in relation to this letter or any other products or services that we may
provide.
 
Yours faithfully,
 


 
/s/ Mitchell White
Mitchell White
Relationship Manager
   

 
 
 

 
5

--------------------------------------------------------------------------------

 

 
BORROWER ACCEPTANCE
 
Acceptance of Variation Letter dated 13 November 2012
 
1.
The Borrower accepts ANZ's offer to provide the Facilities on the terms detailed
in this letter and acknowledges receipt of the Standard Terms and any applicable
Specific Terms.

 
2.
If the Borrower has given or will give any Security to ANZ, the Borrower
acknowledges and agrees that those Securities secure all present and future
obligations of the Borrower to ANZ, including obligations in respect of the
Facilities and any Uncommitted Markets Facility, subject to any limitations (if
any) on the Security Provider's liability under the terms of any such Security.

 
3.
In relation to the Authorised Representatives for the Borrower, the Borrower
certifies that there has been no change to the Authorised Representatives as
disclosed to ANZ in the last Authorised Representative Certificate provided to
ANZ.

 
4.
Do the Security Providers have assets (eg. debtors, plant, land, inventory,
goodwill and loans) located in New South Wales over which the Security Providers
have or will provide security to ANZ?

 
o Yes, all assets are located in New South Wales
 
T Yes, some assets are located in New South Wales
 
o No, no assets are located in New South Wales
 
(Please indicate by marking one box)
 


 
Dated                      26/11/2012________________
 


EXECUTED by Royal Wolf Trading Australia Pty Ltd:
 
   
/s/ Robert Allan
 
/s/ Greg Baker
Signature of director
 
Signature of director/secretary
 
R. Allan
 
G. Baker
Name
 
Name

 



 
6

--------------------------------------------------------------------------------

 

 
SECURITY PROVIDER ACKNOWLEDGEMENT
 
Acknowledgement to Variation Letter dated 13 November 2012 (Variation Letter)
 
Corporate Security Provider Acknowledgement
 
1.
Each of the following Security Providers acknowledges and agrees that the
Securities given, or to be given by it, secure its guarantee of all present and
future obligations of the Borrower to ANZ, including obligations in respect of
the Facilities and any Uncommitted Markets Facility, subject to any limitations
(if any) on the Security Provider's liability under the terms of any such
Security.

 
2.
By providing this Acknowledgement, each Security Provider agrees to be bound by
the obligations of the Security Provider as set out in the Variation Letter and
the Standard Terms (which it acknowledges it has received) and acknowledges that
the privacy disclosures made in clause 24 (Privacy) of the Standard Terms apply
to it.

 


 
Dated                      26/11/2012______________
 


EXECUTED by Royal Wolf Est Pty Ltd:
 
   
/s/ Robert Allan
 
/s/ Greg Baker
Signature of director
 
Signature of director/secretary
 
R. Allan
 
G. Baker
Name
 
Name

 


EXECUTED by Royal Wolf Holdings Limited
 
   
/s/ Robert Allan
 
/s/ Greg Baker
Signature of director
 
Signature of director/secretary
 
R. Allan
 
G. Baker
Name
 
Name

 


 
7

--------------------------------------------------------------------------------

 
EXECUTED by Royalwolf NZ Acquistion Co. Limited:
 
   
/s/ Robert Allan
 
/s/ Greg Baker
Signature of director
 
 
Signature of director/secretary
R. Allan
 
G. Baker
Name
 
Name

 


EXECUTED by Royalwolf Trading New Zealand Limited:
 
   
/s/ Robert Allan
 
/s/ Greg Baker
Signature of director
 
 
Signature of director/secretary
R. Allan
 
G. Baker
Name
 
Name

 



 
8

--------------------------------------------------------------------------------

 



 
CERTIFICATE OF VALUE AND LOCATION OF ASSETS
 
To:                          Australia and New Zealand Banking Group Limited ABN
11 005 357 522 (ANZ)
 
Borrower:
Royal Wolf Trading Australia Pty Ltd ACN 069 244 417

 
Instructions:
If the Borrower has indicated that the Security Providers have some assets
located in New South Wales over which the Security Providers have or will
provide security to ANZ, the Borrower must complete, sign and return this form
to ANZ.  This certificate will assist in calculating any stamp duty payable on
the Facility Documents.

 
For each Security Asset listed below, please complete the corresponding
columns.  If the Security Asset listed comprises all of the assets of an entity,
please provide the value of all the assets of that entity (eg. debtors, plant,
land, inventory, goodwill and loans – excluding intercompany loans to other
entities that have all their assets included on the list).
 
This certificate may be signed by one Borrower or an Authorised Representative
of one Borrower on behalf of each Security Provider.
 


Security Asset
Value of Security Asset
In NSW
In Australia outside NSW
Outside Australia
Royal Wolf Est Pty Ltd ACN 079 735 050: All assets
     
Royal Wolf Holdings Limited ACN 121 226 793: All assets
62,558,000
   
Royal Wolf Trading Australia Pty Ltd ACN 069 244 417: All assets
AUD 86,899,990
AUD 81,473,383
AUD
Royalwolf NZ Acquisition Co. Limited Company Number 2115393: All assets
AUD
AUD
AUD
Royalwolf Trading New Zealand Limited Company Number 1062072: All assets
AUD
AUD
AUD 40,202,571
Total value
AUD 149,457,990
AUD 81,473,383
AUD 40,202,571

 
The value of the Security Asset is based on:
 
o an independent valuation of the Security Asset
 
o property valuations used in preparing an annual return under the Corporations
Act
 
o financial reports certified by an independent auditor
 
o agreed valuations of the Security Asset for insurance purposes
 
(Please indicate by marking one box)

 
 

--------------------------------------------------------------------------------

 

 
Dated                      26/11/2012_______________
 


EXECUTED by Royal Wolf Trading Australia Pty Ltd:
 
   
/s/ Robert Allan
 
/s/ Greg Baker
Signature of director
 
Signature of director/secretary
 
R. Allan
 
G. Baker
Name
 
Name

 



 
 

--------------------------------------------------------------------------------

 

 
COMPLIANCE CERTIFICATE
 
To:
Australia and New Zealand Banking Group Limited ABN 11 005 357 522 (ANZ)
 

Borrower:
Royal Wolf Trading Australia Pty Ltd ACN 069 244 417
 
Instructions:
In line 1, paragraph 1, please insert the relevant Compliance Date.
 
In the Borrowing Base Declaration section in paragraph 1, please complete each
table.
 
In the Other Declarations section in paragraph 1, please complete each table.
 
In the first table in the Financial Covenants Declaration section in
paragraph 1, please insert the "actual value" of the financial covenant as at
that Compliance Date in the relevant column for each financial covenant.  If the
actual value meets the required value for that financial covenant, please insert
"Yes" in the "Comply?" column.  If not, please insert "No" and complete the
second table.  Please attach to the Compliance Certificate additional page(s)
setting out in reasonable detail your computations as to compliance or otherwise
with each financial covenant.
 
In the Financial Indebtedness Declaration section in paragraph 1, please insert
the AUD amount of the item as at that Compliance Date in the relevant column for
each item.
 
In paragraph 2, if there is no Default or Review Event, please delete "[except
for:]" and the table.  If there is any Default or Review Event, please delete
the square brackets in paragraph 2 and complete the table.
 
In paragraph 3, please complete and delete the square brackets as necessary.
 
In the signature block, please insert the full name and ACN of the Obligor which
is the head company of the Borrowers.  Please have a director of that company
complete and sign the Compliance Certificate.  If it is not appropriate for that
director to give the Compliance Certificate in this form, please promptly notify
ANZ to discuss an alternative form.
 
If there is not enough space for any section, please insert "see attached pages"
and attach additional pages with the information.

 
I refer to the Letter of Offer dated 13 November 2012 between ANZ and the
Borrower and others.  Unless the context otherwise requires, definitions
applying in the Letter of Offer have the same meanings in this certificate.
 
I certify that:
 
1.  
as at __________________:

 
BORROWING BASE DECLARATION IN RESPECT OF the Royal Wolf Group
 
Aged Debtors (from date payable)
 


Current
AUD
< 30 days
AUD


 
 

--------------------------------------------------------------------------------

 

 


30 < 60 days
AUD
60 < 90 days
AUD
> 90 days
AUD
Total
AUD

 
Included in the above total
 


Value of bad/doubtful debts
AUD
Value of debtors owing from related or associated companies
AUD
Value of credit notes
AUD
Value of disputed debts and/or debtors exercising a set-off
AUD

 
Inventory/Stock
 


Raw materials
AUD
Work in progress
AUD
Finished goods
AUD
Total
AUD

 
Included in the above total
 


Value of slow moving/obsolete/damaged stock
AUD
Value of stock held under supplier retention of title agreements
AUD
Value of stock in transit
AUD

 
Trade payables/creditors

 
Current
 
AUD
< 30 days
AUD
30 < 60 days
AUD
60 < 90 days
AUD
> 90 days
AUD
Total
AUD


 
 

--------------------------------------------------------------------------------

 

 
Included in the above total
 
Value of creditors subject to contra/mutual trading agreements
 
AUD
Has any major creditor stopped credit?
Yes/No

 
OTHER DECLARATIONS IN RESPECT OF the Royal Wolf Group
 
Statutory obligations to the Australian Tax Office (ATO)
including but not limited to CGT, FBT, PAYG and superannuation

 
Are any payments in arrears?
 
Yes/No
Have alternative arrangements for payment been negotiated?
Yes/No
Balance of all ATO running balance accounts (RBA)
AUD
Balance of any taxes payable which are being contested in good faith
AUD
Balance of any obligations payable under the Superannuation Guarantee Charge Act
1992 (Cth)
AUD

 
Statutory obligations to State or local governments
including but not limited to work cover payments, stamp duty, council rates,
water rates, land tax
 
Are any payments in arrears?
Yes/No
Have alternative arrangements for payment been negotiated?
Yes/No
Balance of any taxes payable which are being contested in good faith
AUD
Have you lodged your annual WorkCover statement?
Yes/No

 
Other employee obligations


Are all employee deductions/obligations current and within normal terms (eg.
novated leases, union fees etc.)?
Yes/No
Balance of any superannuation obligations yet to be remitted to nominated
superannuation funds
AUD


 
 

--------------------------------------------------------------------------------

 

 
Legal action

Has any party initiated legal action against the company/group or directors in
the past 5 years (whether pre or post judgement, including disputes
between directors, related parties, creditors, debtors, Government Agencies
etc.)?
Yes/No

 
FINANCIAL COVENANT DECLARATION
 
Financial covenant description
Actual value
Comply?
Debt to EBITDA Ratio
   
EBITDA Interest Cover Ratio
   
Loan to Value Ratio
   
Dividend Payments
   
Drawn balance of Debtor Financing Facility
   



 
If the Borrower does not comply with a financial covenant, (A) what steps are or
will be taken to remedy it and (B) when will the non-compliance be remedied?
   
 
 

 
 
FINANCIAL INDEBTEDNESS DECLARATION IN RESPECT OF the Royal Wolf Group


Indebtedness in respect of consideration for the acquisition of assets or
services payable more than 90 days after
acquisition (and, for the avoidance of doubt, this includes indebtedness owing
to "Trade payables/creditors >
90 days" as set out in the Borrowing Base Declaration section in paragraph 1)
AUD
If the above value is greater than "Trade payables/creditors > 90 days" as set
out in the Borrowing Base Declaration section in paragraph 1, insert a
description of the transaction(s) that the difference is attributable to:
 
Indebtedness in respect of any derivative transaction entered into in connection
with protection against or benefit
from fluctuation in any rate or price
AUD


 
 

--------------------------------------------------------------------------------

 

 


Without double counting, indebtedness in respect of any counter-indemnity
obligation in respect of a guarantee,
indemnity, bond, standby or documentary letter of credit or any other instrument
issued by a bank, financial
institution or other entity
AUD
Without double counting, guarantees of or indemnities for any type of Financial
Indebtedness (as defined in
clause 7.6 of the Letter of Offer) eg. a guarantee given on behalf of a third
party whose borrowings is not otherwise
relevant to the financial covenants in the Letter of Offer
AUD

 
 
2.  
there is no Default or Review Event continuing [except for:]

 
Description of Default or Review Event
(A) What steps are or will be taken to remedy it and (B) when will the Default
or Review Event be remedied?
       
 
 
 

 
 
3.  
[the Financial Statements required under the Letter of Offer are attached to
this certificate; and]

 
4.  
the information contained in and attached to this certificate is true, correct
and not misleading.

 


 
Dated                      _________________________
 


SIGNED by a director of
 
         
Company name and ACN
             
Signature of director
         
Name

 


 


